Title: To Thomas Jefferson from Hannah Parkhouse Cowley, 28 January 1789
From: Cowley, Hannah Parkhouse
To: Jefferson, Thomas



Sir
Janry. 28th. 1789

I have the honour to inclose you a billet from Mrs. Cosway—that Mrs. Cosway whom you love, almost as much as I do. I ask’d  for introductions to her friends, and she sends me letters to Princes, and Ambassadors.
I am not used to such company, and I feel I have less courage than Semele had. I am prompted to make a request exactly opposite to that hardy young Lady’s; and to desire that if you allow me the distinction of your visits, you will leave all your grandeurs and dignities behind you. If you can descend to forget them, and put on the little Man, to a very little Woman, you will do honour and pleasure Sir, to Your very obedient humble Servant,

H. Cowley

